DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Cantor (2005/0164146). 
	Regarding claim 1, Cantor discloses a dental implant 100 comprising: a body portion 100 and a head portion 104 integrally formed with said body portion 100 (Figs. 1-3); said body portion 100 having a periphery and said head portion 104 having a non-circular periphery 104 (Figs. 1-3; paragraph 59).  The non-circular hexagonal periphery 104 of said head portion 104 is smaller than the periphery of the body portion 100 (Fig. 1); and wherein said non-circular periphery 104 of said head portion is characterized by a three-way symmetry, i.e. hexagonal (Fig. 2).  
As to claim 2, the non-circular hexagonal periphery 104 of said head portion 104 extends along a length of said body portion100 (Figs. 1-3).  As to claim 3, the non-circular hexagon periphery 1104 is curved at 106 (Fig. 3).  As to claim 4, the top part of said non-circular periphery 104 is chamfered/tapered as shown in (Fig. 3).  As to claim 5, a circumference of the non-circular periphery of said head portion is smaller than a circumference of the periphery of said body portion (Fig. 6A).  
As to claims 6-8, the periphery of said body portion100 is the maximal circumference 102 of said body portion; a circumcircle 102 of the non-circular periphery of said head portion is at least as wide as the circumcircle 102 of the body portion 100 (Fig. 2). 
	As to claim 9, Cantor further discloses a screw receiving bore 108/106 from the top surface for coupling an abutment to the implant (Fig. 3; paragraph 59).  As to claim 10, the implant is one-piece and the head portion is beneath a prosthetic (paragraph 59).  As to claims 11-12, said body portion 100 is substantially cylindrical or conical, and includes threads 112 (Fig. 1) 
  	As to claim 13, the head portion 104 includes threads 108 (Fig. 3).  As to claim 14, the implant’s head itself is a prosthetic integrally formed with said implant body.  As to claims 15-16, the implant is bone and/or tissue level implant as it extends into the bone and tissue.  

 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Cantor in view of Ackerman (2008/0280254).  
As to claims 17-18, Cantor fails to disclose the bore not being concentric with the longitudinal axis of the implant.  Ackermann discloses a dental implant having a bore 60 that is offset and at an angle with the longitudinal axis (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cantor to have an angled bore as taught by Ackerman in order to facilitate an angled protruding abutment.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772